Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the application No. 17/199,273 filed on March 11, 2021.

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
4.	Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS has been considered.

Claim Objections
5.	Claims 1 and 5 are objected to because of the following informalities:
The following quoted claims to be recited as follows to make corrections that would avoid indefiniteness due to lack of antecedent basis and/or proper alignment of the claim limitations. Therefore, the examiner suggests the following amendments as underlined:
Claim 1. (As interpreted) A wire bonding method comprising:
bonding a tip of a wire provided through a clamp and a capillary onto a bonding pad of a semiconductor chip; 
moving the capillary to a connection pad of a package substrate corresponding to the bonding pad; 
bonding the wire to the connection pad to form a bonding wire connecting the bonding pad to the connection pad; 
applying a first electrical signal to the wire to detect whether the wire and the connection pad are in contact with each other; 
changing a state of the clamp to a closed state when the wire is not in contact with the connection pad, and maintaining the state of the clamp in an open state when the wire is in contact with the connection pad; and 
raising the capillary from the connection pad while maintaining the closed state of the clamp.
Claim 5. (As interpreted) The wire bonding method of claim 2, wherein vibrating the capillary up and down is performed in combination with applying ultrasonic vibration to the capillary.

Appropriate corrections are required.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
8.	Claim 12 recites “a process of forming the first bonding wire and the second bonding wire is continuously performed without separation of the wire” in lines 2-3, which is not clear what the applicant is trying to claim. How the first bonding wire and the second bonding wire are being formed continuously without separating the wire. Therefore, it is recommended to rephrase/amend the claim language or clarify.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


11.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12.	Claims 1, 8-11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tei et al. (2011/0278349 A1) in view of Kim et al. (2005/0133563 A1).
Regarding independent claim 1, Tei et al. teaches a wire bonding method comprising (Figs. 2A-2K, ¶36):
bonding a tip (52 end point of capillary 16, Fig. 2A) of a wire (12) provided through a clamp (17a/b) and a capillary (16) onto a bonding pad (22) of a semiconductor chip (21);
moving (see Fig. 2D) the capillary (16) to a connection pad (24) of a package substrate (23 lead frame) corresponding to the bonding pad (22);
bonding (see Fig. 2E) the wire (12) to the connection pad (24) to form a bonding wire connecting the bonding pad (22) to the connection pad (24);
changing a state of the clamp (17a) to a closed state (see Fig. 2G) when the wire (12) is not in contact with the connection pad (24), and maintaining the state of the clamp (17a) in an open state (see Fig. 2H) when the wire (13) is in contact with the connection pad (24); and 
raising the capillary (16) from the connection pad (24) while maintaining the closed state of the clamp (17a).
Tei et al. is silent of disclosing wherein, applying a first electrical signal to the wire to detect whether the wire and the connection pad are in contact with each other.
Kim et al. teaches wherein (Fig. 2), applying a first electrical signal (current, ¶40) to the wire to detect whether the wire (141) and the connection pad (wiring substrate 120) are in contact with each other (if the wire 141 becomes disconnected from the bonding area, then WBMS 138 detects the change of the current value).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by Kim et al. and implementing the fault detection process as of Tei et al., in order to become capable of self-recovery when a wire disconnection occurs and a method for automatically forming a ball (¶3).
Regarding claim 8, Tei et al. and Kim et al. teach all of the limitations of claim 1 from which this claim depends.
Tei et al. teaches wherein (Fig. 2G), 
when the capillary (16) is raised from the connection pad (24) when the wire (12) is not in contact with the connection pad (24), the tip of the wire (12) is located inside the capillary (16).
Regarding claim 9, Tei et al. and Kim et al. teach all of the limitations of claim 8 from which this claim depends.
Tei et al. teaches wherein (Fig. 2G), the clamp (17b) fixes the wire (12) such that the tip of the wire (12) is located inside the capillary (16).
Regarding claim 10, Tei et al. and Kim et al. teach all of the limitations of claim 1 from which this claim depends.
Tei et al. teaches wherein (Fig. 2G), bonding the tip of the wire (12) onto the bonding pad (22) comprises providing thermal energy and/or ultrasonic energy (para 30) to the semiconductor chip (21) such that the tip of the wire (12) is ball bonded to the bonding pad (22), and
wherein bonding the wire (12) to the connection pad (24) comprises adhering a stitch portion of the bonding wire to the connection pad (24).
Regarding independent claim 11, Tei et al. teaches a wire bonding method comprising (Figs. 2A-2K):
forming a first bonding wire (loop of wire 12, see Fig. 2E) by continuously bonding a wire (12) passing through a clamp (17a/b) and a capillary (16) to a bonding pad (22) of a semiconductor chip (21) and a connection pad (24) of a package substrate (23 lead frame);
before the capillary (16) is raised from the connection pad (24) in order to form a second bonding wire,
changing a state of the clamp (17a) to a closed state (see Fig. 2G) when the wire (12) is not in contact with the connection pad (24) to locate a tip of the wire (12) inside the capillary (16); and 
raising the capillary (16) from the connection pad (24) while maintaining the closed state of the clamp (17a).
Tei et al. is silent of disclosing wherein, applying a first electrical signal to the wire to detect whether the wire and the connection pad are in contact with each other.
Kim et al. teaches wherein (Fig. 2), applying a first electrical signal (current, ¶40) to the wire to detect whether the wire (141) and the connection pad (wiring substrate 120) are in contact with each other (if the wire 141 becomes disconnected from the bonding area, then WBMS 138 detects the change of the current value).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by Kim et al. and implementing the fault detection process as of Tei et al., in order to become capable of self-recovery when a wire disconnection occurs and a method for automatically forming a ball (¶3).
Regarding claim 13, Tei et al. and Kim et al. teach all of the limitations of claim 11 from which this claim depends.
Tei et al. teaches wherein (Figs. 2A-2K), further comprising: 
after raising the capillary (16, see Fig. 2G) from the connection pad (24), changing the state of the clamp to an open state (17b) and vibrating (see ultrasonic vibrator in Fig. 1 used for vibrating the capillary Z direction, ¶48) the capillary up and down such that the tip (51) of the wire (12) located inside the capillary (16) protrudes (see Fig. 2J) from the capillary (16); and
forming a free air ball (52, Fig. 2K) at the tip of the wire (12) protruding from the capillary (16).

Allowable Subject Matter
13.	Claims 16-20 are allowed.
14.	The following is an examiner’s statement of reasons for allowance:
Claim 16: the prior art of record alone or in combination neither teaches nor makes obvious a wire bonding method comprising:
....
applying a second electrical signal to the wire to detect whether the tip of the wire and the first connection pad are in contact with each other;	

15.	Claims 2-7, 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 recites “…. applying a second electrical signal to the wire to detect whether the tip of the wire and the connection pad are in contact with each other”.

Claim 14 recites “…. applying a second electrical signal to the wire to detect whether the tip of the wire and the connection pad are in contact with each other”.

Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
17.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819